Title: To George Washington from James Gibbon, 16 July 1788
From: Gibbon, James
To: Washington, George



Sir
Petersburgh Virginia July 16th 1788

Having once wrote you on the subject of my claim, I am unwilling to repeat it, as applications similar to mine, from their frequency must become troublesome.
Altho Sir, my case has, by Congress, been referr’d to Mr Pierce he yet in a late letter to me signifies the necessity of referring to yr records with respect to my brevett, the resignation of wh. appears to be consider’d of course with a regimentall comsn I held under wh. I had not acted for two years previous to the revolt of our line—my motive for it was no other, than by holding it I depriv’d the Junior officers of a Grade without the least consequence to myself, added to a rappid decline of my health which compell’d me going to the West Indies, which I did by the advice of D. Rush whose certificate to that purpose Mr Pierce is possess’d of.
The Head Quarters of the army being at the time I was to sail at Newburgh and the Oppy flattering, did not admitt an application for the sanction nor did I know Sir, that of Congress was proper or necessary for in either instance my situation wou’d have justified it. Yr taking the trouble to say how my brevett stands or is consider’d on yr records is all I wish, as it will be the ultimatum by wh. Mr Pierce will be govern’d, the matter being totally referr’d to him.
From a wish only to do myself justice have I again troubled

you, which I trust will plead my Excuse. With respect I am Sir yr Mo. Obt

J. Gibbon


My regimentall Comsn is indors’d at New Burgh—My brevett is not.

